Citation Nr: 0511404	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-41 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to April 
1967.

In June 2002, the Board of Veterans' Appeals (Board) denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated in February 2003, the Court vacated the Board's 
decision and remanded the matter for readjudication.

In September 2003, following the receipt of additional 
evidence, the Board granted service connection for 
schizophrenia.  In October 2003, the RO implemented the 
award, establishing service connection for the disorder, 
effective from September 8, 1997, and assigning an initial 
50 percent evaluation therefor.  In January and February 2004 
decisions, the RO determined that the veteran's attorney was 
entitled to payment of attorney fees from past due benefits 
as a result of the October 2003 rating action.

In April and May 2004, the RO received submissions from the 
veteran's attorney that were construed as a claim for 
increased rating and TDIU.  In August 2004, the RO increased 
the rating for schizophrenia to 70 percent, effective from 
April 5, 2004, and granted TDIU from the same date.  
Thereafter, in September 2004, the RO entered a decision 
finding that the veteran's attorney was not entitled to 
payment of attorney fees based on this more recent award.  
This appeal ensued.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran's attorney if 
further action is required on his part.




REMAND

Under the law, an attorney may charge a claimant for services 
only if a final Board decision has been promulgated by the 
Board with respect to the issue, or issues, involved.  
38 C.F.R. § 20.609(c)(i) (2004).  As noted above, the RO has 
determined that the veteran's attorney is not entitled to 
payment of attorney fees based on the August 2004 award of 
increased rating and TDIU.  The RO has so concluded, in 
essence, because the August 2004 award did not flow directly 
from the Board's September 2003 decision, but rather from an 
increase in the severity of the service-connected condition 
that occurred at a later date.

The Board has reviewed the veteran's claims file and has 
determined that he submitted a timely notice of disagreement 
(NOD) with respect to the matter of his entitlement to an 
initial disability rating in excess of 50 percent for 
schizophrenia, to include the question of entitlement to TDIU 
from September 8, 1997.  Inasmuch as the RO has not acted on 
that NOD as required by regulation, see 38 C.F.R. § 19.26 
(2004), the Board is remanding the matter to the RO pursuant 
to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  (That 
remand is being issued under separate cover.)

Action taken on the veteran's NOD with respect to a higher 
initial rating for schizophrenia, and to TDIU from September 
8, 1997-if favorable-could affect the fees payable to the 
veteran's attorney under 38 C.F.R. § 20.609.  Accordingly, 
the Board will defer final action on the attorney fee matter 
at this time, and will REMAND the matter for readjudication, 
so that the agency of original jurisdiction can take into 
account any action hereafter taken with respect to the 
veteran's pending NOD.

For the reasons stated, this case is REMANDED for the 
following action:

After completing the action set out in the 
accompanying remand (pertaining the veteran's 
pending NOD with respect to a higher initial 
rating for schizophrenia, and to TDIU from 
September 8, 1997), readjudicate the matter 
of the veteran's attorney's entitlement to 
payment of attorney fees from past due 
benefits.  If the fees sought are denied, 
issue an appropriate supplemental statement 
of the case to the attorney and the veteran 
using applicable contested claims procedures.

After the veteran's attorney has been given an opportunity to 
respond to the SSOC, the claims file should be returned to 
this Board for further appellate review.  No action is 
required by the attorney until he receives further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


